Order entered April 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00370-CV

                                CITY OF DALLAS, Appellant

                                               V.

                                  RONALD GILES, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-07841

                                           ORDER
       We GRANT appellant’s April 13, 2015 unopposed motion for an extension of time to

file a brief. Appellant shall file a brief by MAY 21, 2015. We caution appellant that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE